DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on July 7, 2022, after the mailing date of the previous office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jiaping Liu on July 28, 2022.
Claims 1, 21, and 30 are amended as follows:
1. (Currently Amended) A method of wireless communication, comprising: 
obtaining, at a user equipment (UE), data for uplink transmission over a plurality of repeated physical uplink shared channel (PUSCH) instances; 
determining that at least one repeated PUSCH instance collides with one or more downlink symbol transmissions; [[transmissions:]] 
discarding the at least one repeated PUSCH instance; and 
retransmitting data that was scheduled to be transmitted over the at least one repeated PUSCH instance over configured resource that was configured for uplink transmission with configured grants.
21. (Currently Amended) A non-transitory processor-readable storage medium storing processor-executable instructions for wireless communication, the instructions executable by a processor to perform operations comprising: 
obtaining, at a user equipment (UE), data for uplink transmission over a plurality of repeated physical uplink shared channel (PUSCH) instances; 
determining that at least one repeated PUSCH instance collides with one or more downlink symbol transmissions; [[transmissions:]] 
discarding the at least one repeated PUSCH instance; and 
retransmitting data that was scheduled to be transmitted over the at least one repeated PUSCH instance over configured resource that was configured for uplink transmission with configured grants.
30. (Currently Amended) A system of wireless communication, comprising: 
means for obtaining, at a user equipment (UE), data for uplink transmission over a plurality of repeated physical uplink shared channel (PUSCH) instances; 
means for determining that at least one repeated PUSCH instance collides with one or more downlink symbol transmissions; [[transmissions:]]
means for discarding the at least one repeated PUSCH instance; and 
means for retransmitting data that was scheduled to be transmitted over the at least one repeated PUSCH instance over configured resource that was configured for uplink transmission with configured grants.

Response to Amendment
4.	Acknowledgment is made of Applicant’s submission of the amendment with arguments/remarks filed on July 11, 2022. Claims 1-30 remain pending. This communication is considered fully responsive and sets forth below.
5.	Information disclosure statement: Applicant’s submission of information disclosure statement (IDS), dated on July 7, 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
6.	Claim Interpretation under 112(f): in the Response, Applicants had no objection regarding the claim interpretation. Therefore, the previous claim interpretation under 35 U.S.C. 112(f) is maintained.

Allowable Subject Matter
7.	Claims 1-30 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Rastegardoost et al. (US 2021/0051672) and Zhang et al. (US 9,729,295) are generally directed to various aspects of an access procedure in communication between a base station and a wireless device, wherein uplink channel resources of an access procedure of a first type may be reserved and guaranteed for uplink transmissions, and one or more downlink symbols may not be configured for the one or more uplink channel resources; determining, in a network apparatus, PUCCH format resources for HARQ-ACK for time division duplex signaling based on an index of the first enhanced control channel element used for transmission of a corresponding EPDCCH downlink assignment in an uplink subframe, the index of the downlink subframe in which the EPDCCH downlink assignment is transmitted, and one or more configured parameters. 
However, in consideration of the information disclosure statement submitted on July 7, 2022, the examiner’s amendment presented above, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“6determining that at least one repeated PUSCH instance collides with one or more downlink symbol transmissions;” and “retransmitting data that was scheduled to be transmitted over the at least one repeated PUSCH instance over configured resource that was configured for uplink transmission with configured grants,” as specified in claim 1. 
Similar limitations are included in claims 11, 21, and 30.
Dependent claims 2-10, 12-20, and 22-29 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473